Citation Nr: 0009759	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right ankle disorder.

2.  Entitlement to an increased rating for status 
postoperative repair of anterior cruciate ligament and medial 
and lateral meniscus tears with traumatic arthritis of the 
right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO), in Huntington, West Virginia.  That 
determination, in pertinent part, held that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for a right ankle disorder.  That 
determination also confirmed the schedular 20 percent 
evaluation in effect for status postoperative repair of 
anterior cruciate ligament and medial and lateral meniscus 
tears with traumatic arthritis of the right knee.  The 
veteran perfected a timely appeal to both of these issues.

The veteran was afforded a videoconference hearing at the RO 
before an Acting Member of the Board in Washington, D.C., in 
December 1999.  The Acting Member of the Board who presided 
at the hearing is making the decision in this case and is the 
signatory to this decision.

Contentions advanced by the veteran at his videoconference 
hearing in December 1999 are to the effect that he is 
entitled to service connection for surgical scars of the 
right knee and a low back disorder, both claimed as secondary 
to the service-connected status postoperative repair of 
anterior cruciate ligament and medial and lateral meniscus 
tears with traumatic arthritis of the right knee.  These 
issues are not, however, procedurally developed for appellate 
purposes, and are not properly before the Board at this time.  
Those matters are new claims and they are referred to the RO 
for further appropriate action.

The issue of entitlement to an increased rating for status 
postoperative repair of anterior cruciate ligament and medial 
and lateral meniscus tears with traumatic arthritis of the 
right knee is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  In a July 1988 rating action, the RO denied service 
connection for a right ankle disorder.  The veteran was 
notified of the decision in August 1988.  The veteran did not 
perfect an appeal of the adverse decision.

2.  The evidence received since the RO's unappealed July 1988 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  There is competent medical evidence that a current right 
ankle disorder may be related to service.


CONCLUSIONS OF LAW

1.  The evidence received since the July 1988 RO's decision 
is new and material, and the veteran's claim for entitlement 
to service connection for a right ankle disorder has been 
reopened.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.156(a)  (1999).

2.  The veteran's claim for service connection for a right 
ankle disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current appeal involves an attempt to reopen 
his claim for entitlement to service connection for a right 
ankle disorder.  The veteran contends that he has a right 
ankle disorder, which began in active service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the July 1988 RO 
decision, which denied service connection for a right ankle 
disorder may be briefly summarized.  The service medical 
records reveal that, at the time of examination for entrance 
into active service in September 1982, the clinical 
evaluation of the lower extremities was indicated to have 
been normal.  In April 1985, the veteran was seen for 
complaints of trauma to the right ankle after playing 
basketball in the Base Gymnasium, RAF Alconbury, the previous 
day.  X-rays of the right ankle did not show any evidence of 
a fracture or dislocation.  The diagnosis was severe ligament 
sprain of the right ankle.  The veteran was seen later that 
same month for a follow-up evaluation and the examiner 
concluded that the veteran's right ankle was Grade II.  X-
rays of the right ankle revealed evidence of soft tissue 
swelling, but did not show any evidence of acute fracture or 
dislocation.  A service medical record dated in May 1985 
noted that the veteran wore a plaster cast for approximately 
4 weeks duration; that the veteran's walking cast was removed 
at that time; and that veteran's right ankle symptoms had 
resolved.  The report of the veteran's separation medical 
examination was not available for review inasmuch as the 
veteran elected not to undergo a medical examination on 
separation from active service.

A VA orthopedic examination was conducted in June 1988.  At 
that time, the veteran reported that he injured his right 
ankle while playing basketball in service.  He stated that he 
was in a walking cast for approximately 8 weeks.  He said 
that his right ankle had recovered with the exception of an 
ache in that joint.  On examination, the veteran was able to 
walk on his heel and toes.  There was no evidence of any 
deformity, swelling or crepitus of the right ankle.  
Inversion and eversion was the same as the left ankle.  
Dorsiflexion of the right ankle was possible to 20 degrees 
and plantar flexion of the right ankle was possible to 45 
degrees.  X-rays of the right ankle were indicated to have 
been negative.  There was no evidence of any fracture, 
dislocation, destructive or sclerotic bony lesion.  The 
diagnosis was a history of a fracture of the right ankle, 
with no evidence on this examination (Healed).

In July 1988, the RO denied service connection for a right 
ankle disorder based on findings that a chronic right ankle 
disorder had not been demonstrated.  At that time the RO 
noted that the veteran had a sprain of the right ankle in 
service; that the right ankle was shown to have healed 
without any complications; and that the current VA orthopedic 
examination did not show any positive finding of 
abnormalities.  The veteran was notified of that decision and 
of his appellate rights in August 1988.  He did not appeal 
that decision.  Accordingly, the July 1988 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  However, the veteran 
may reopen his claim by submitting new and material evidence.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand.  Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received subsequent to the July 1988 rating 
decision includes duplicate service medical records, a 
private medical statement dated in June 1992, a private 
medical record dated in June 1992, summaries of VA 
hospitalization dated from October 1990 to July 1992, VA 
outpatient treatment records dated from December 1990 to 
August 1998, the reports of VA examinations dated from August 
1990 to March 1999, lay statements received in September 
1999, and testimony provided by the veteran at his 
videoconference hearing in December 1999.

The copies of the service medical records are duplicate 
copies of evidence already of record that were previously 
considered by the RO in its decision in July 1988.

A VA outpatient treatment record dated in January 1998 noted 
that the veteran reported a history of right ankle fracture 
in 1984.  The examiner concluded that the veteran had a 
diagnosis of traumatic arthritis involving the right knee and 
right ankle.  However, it is significant to note that the 
examiner stated that no diagnostic/clinical tests were 
performed at that time.

In a VA outpatient treatment record dated in August 1998, the 
examiner stated that the veteran reported that he had a 
history of traumatic arthritis of the right knee and right 
ankle.

Lay statements from the veteran's mother, brother, and wife 
received in September 1998 recalled their respective 
recollections that the veteran has experienced bilateral 
knee, leg and calf muscle, and foot pain since service.

According to the report of a VA orthopedic examination 
conducted in March 1999, the examiner concluded that the 
veteran had a diagnosis of painful right ankle.  At that 
time, the veteran reported that the right ankle was fractured 
in 1984 when he was playing basketball while on active duty 
at Alcabury, England.  He stated that he was casted for five 
weeks and then put in a walker for a total of eight weeks.  
He said that he has had residual pain to the anterior right 
ankle ever since and that he started developing calf pain 
bilaterally in 1992 and 1993, which had a functioning 
diagnosis of tendonitis.  On examination, the right ankle was 
tender to the anterior joint line.  There was no evidence of 
laxity of the ankle joint or neurovascular deficits.  It was 
indicated that the veteran had good strength and that the 
calf had tenderness to the proximal third of the 
gastrocnemius bilaterally.  It is significant to note that 
there was no evidence that X-rays of the right ankle were 
performed at the time of this examination.

The veteran testified at a videoconference hearing at the RO 
before an Acting Member of the Board in Washington, D.C., in 
December 1999.  The veteran's accredited representative 
described the veteran's inservice right ankle injuries and 
his symptoms.

To summarize, Board finds that the evidence received since 
the July 1988 RO decision is new and material.  Specifically, 
the evidence of record at the time of the July 1988 RO 
demonstrated that the veteran sustained severe ligament 
sprain of the right ankle in service.  The newly submitted 
January 1998 VA outpatient treatment record includes clinical 
findings that suggest that the veteran may have a chronic 
disorder involving the right ankle, which apparently had not 
been confirmed at the time of the July 1988 denial.  The 
findings indicated that the deformity could be traumatic in 
nature.  Moreover, the veteran and his accredited 
representative provided detailed contentions and testimony 
regarding inservice and postservice history of a right ankle 
disorder, which is presumed to be true for new and material 
purposes per Justus.  

The Board also finds that the evidence received since the 
July 1988 RO decision is neither cumulative nor redundant, 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); See also Hodge, supra.

In conclusion, the Board observes that this evidence is new 
to the record, and, in view of the less stringent standard 
for materiality set forth in Hodge, the Board finds that this 
new evidence bears directly and substantially on the question 
of whether a current right ankle disorder was incurred in or 
aggravated by service.  Accordingly, the Board finds that the 
veteran's claim for a right ankle disorder is reopened.

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Bernard v. Brown, 4 Vet. App. 384 (1994).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in service or aggravated by military service; and (3) there 
is competent evidence of a nexus, or of a causal relationship 
between the inservice incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam)).

In this regard, the January 1998 VA outpatient report shows 
that a current right ankle disorder may be related to 
injuries sustained in service.  As such, the Board finds that 
the veteran's claim is well grounded.



ORDER

New and material evidence has been received with regard to 
the issue of service connection for a right ankle disorder, 
and the veteran's claim for that disability has accordingly 
been reopened.

The claim for service connection for a right ankle disorder 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As previously discussed, the Board has found that the claim 
for service connection for a right ankle disorder is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  If the 
claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  See Elkins, supra.  
Therefore, further factual development is required.  
Conflicts in the medical evidence as to the etiology of the 
claimed right ankle disorder must be resolved.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Additionally, the veteran's contentions regarding the 
increase in severity of his service-connected right knee 
disability constitutes a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Therefore, 
the VA has a statutory obligation to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran's right knee disability is currently rated under 
diagnostic code 5257, which provides for the evaluation of 
other impairment of the knee, to include recurrent 
subluxation and lateral instability.  38 C.F.R., Part 4.  In 
March 1999, the veteran was given an orthopedic examination 
of his service-connected right knee disability.  At that 
time, the veteran reported that he has approximately a five 
or six pain level when performing his regular job as a 
correctional officer at a Federal Prison, which includes 
walking up and down stairs.  During his videoconference 
hearing at the RO before the Board, in December 1999, the 
veteran testified that he has pain, swelling, weakness, and 
instability of the right knee; that he takes anti-
inflammatory and pain medication for relief of his right knee 
symptoms; that he uses a knee brace, a cane, or crutches for 
support; and that his right knee disability has restricted 
him from certain activities, including mowing the grass and 
knelling down without assistance to play with his kids.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in assigning a disability evaluation 
based upon limitation of motion, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination. DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Court emphasized that a part, which 
becomes painful on use must be regarded as seriously disabled 
(38 C.F.R. § 4.40) and that the rating examination must 
adequately portray the functional loss.  Id. at 206.

Additionally, VA General Counsel determined that limitation 
of motion (arthritis) and instability contemplated under 
Diagnostic Code 5257 do not overlap, and, therefore, separate 
evaluations may be assigned.  VAOPGCPREC 23-97 (July 1997).  
Moreover, the VA General Counsel determined that when a knee 
disability is rated under Diagnostic Code 5257, it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  It is only required that 
the claimant's degree of limitation of motion meet at least 
the criteria for a zero-percent rating. VAOPGCPREC 9-8 
(August 1998).

In light of the veteran's testimony, discussed above, after 
the March 1999 VA orthopedic examination, the Board finds 
that another VA examination is warranted as it is felt that 
proceeding with a decision on the merits at this time would 
not withstand scrutiny by the Court.  See DeLuca, supra,; 
Arnesen v. Brown, 8 Vet. App. 432 (1995).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue.

2.  The RO should request the VA medical 
facilities in Beckley, West Virginia, and 
Richmond, Virginia, to furnish copies of 
any additional medical records covering 
the period from November 1997 to the 
present.

3.  A VA examination should be conducted 
by an orthopedist for the purpose of 
ascertaining the nature, severity and 
etiology of any right ankle disorder, 
including arthritis, and the service-
connected right knee disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All testing, to include X-
rays, deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history 
regarding in service and post service 
injuries to the right ankle and a 
detailed occupational history.  It is 
also requested that the examiner 
specifically confirm or rule out the 
presence of any disability involving the 
right ankle.  Following the examination, 
it is requested that the examiner render 
an opinion as to whether it is as least 
as likely as not that any right ankle 
disorder diagnosed is causally related to 
the veteran's period of active duty, to 
include the inservice severe ligament 
sprain of the right ankle.  The 
examiner's attention is directed to the 
VA outpatient record, dated on 
January 16, 1998.

The veteran's right knee should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time.  The presence or 
absence of any other symptomatology, 
including instability, related to the 
right knee should also be reported.  
Deluca, supra.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or each requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status, to include 
consideration 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1999). The RO should also consider 
whether a separate disability rating is 
warranted for the arthritis of the right 
knee.  See VAOPGCPREC 23-97 (July 1997) 
and VAOPGCPREC 9-8 (August 1998).

If any decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond thereto with additional argument and/or evidence. 
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals

 



